Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Deangelo Hunt appeals the district court’s order denying his motion for resentencing in light of legislation regarding the mandatory penalties for crack cocaine that was pending at the time his motion was filed. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Hunt, No. 3:06-cr-00316-RLW-1 (E.D. Va. June 21, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.